Citation Nr: 1714790	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for the residuals of left ankle trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Montgomery, Alabama, Regional Office.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded this appeal in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As mentioned above the Board remanded the Veteran's claims in November 2015 for additional development.  Upon completion of the directed development the Board directed the AOJ to issue the Veteran a Supplemental Statement of the Case (SSOC) if any of his claims were denied.  A review of the claims folder does not reflect that the AOJ issued the Veteran an appropriate SSOC, much less readjudicated the appeal.  Thus, the Board must remand the appeal for the AOJ to comply with the remand directive.  

The March 2015 VA examination provided in connection with the Veteran's claimed kidney disability claim is inadequate.  The examiner reports that there is no evidence of any current kidney disability but competent medical evidence suggests that the Veteran may have had a kidney disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, service treatment records document kidney related treatment.  Thus, the provided opinion not reconcile these apparent inconsistencies.  As such, the Board does not have an adequate basis to fully and fairly adjudicate the appeal and must remand the claim to obtain an adequate examination and etiological opinion.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

The March 2015 VA examination opinion related to the Veteran left ankle disability claim is inadequate.  Service treatment records reflect the Veteran's treatment for a left ankle injury and post-service treatment records, including a December 2015 private treatment record, suggest a diagnosed left ankle disability may have been present during the pendency of the appeal.  The March 2015 VA examiner's opinion does not adequately address these issues nor reflect consideration of the Veteran's competent account of left ankle symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  What is more, the examiner's opinion appears to improperly rely on the absence of medical documentation to support the provided etiological premise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the March 2015 VA left ankle examination is inadequate and being presented with no subsequent VA examination opinion providing a relevant etiological opinion, on remand a sufficient examination and opinion must be obtained.  See Barr, 21 Vet. App. at 311. 

Additionally, the record suggests the Veteran regularly receives kidney and left ankle VA and private treatment; however, relevant VA treatment records dated since February 2017 have not been associated with the claims folder, and adequate attempts to obtain relevant private treatment records since June 2006 have not been undertaken.  Efforts to obtain these records must be undertaken on remand.  See 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private kidney and left ankle treatment, hospitalization or evaluation, since June 2006.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA kidney and left ankle treatment or hospitalization records, dated from February 2017 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

2.  After the aforementioned development has been completed, afford the Veteran a VA medical examination addressing his service connection claim for a kidney disability.  The examiner must review the claims file and provide the following information:

A) Identify all kidney pathology present during the pendency of the appeal, if any, specifically ruling out or diagnosing kidney stones and abnormal renal function.  

B) With respect to each identified condition, please provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation.

(ii) is etiologically related to service, including noted in-service treatments related to abnormal renal findings.  

The provided opinions must reflect consideration of all relevant evidence of record (e.g., the Veteran's statements, October 1970 service treatment records, a November 2015 private treatment record, and a June 2015 VA treatment record).  

All necessary tests should be performed and results reported in detail.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  After the aforementioned development in paragraph 1. has been completed, afford the Veteran a VA medical examination addressing his service connection claim for the residuals of a left ankle trauma.  The examiner must review the claims file and provide the following information:

A) Identify all left ankle pathology present, if any, specifically ruling out or diagnosing arthritis, edema, instability, tendonitis, and tendon tear.  

B) With respect to each identified condition, please provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation.

(ii) is etiologically related to service, including an June 1970 left ankle sprain.  

The provided opinions must reflect consideration of all relevant evidence of record (e.g., the Veteran's statements, June 1970 service treatment records, November 2015 and December 2015 private treatment records, and a January 2017 VA treatment record).  

All necessary tests should be performed and results reported in detail.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


